United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Laura Jean Taylor			:
Application No. 15/487,120			:		Decision on Petition
Filing Date: April 13, 2017			:				
Attorney Docket No. 1711-1			:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed June 8, 2022, to revive the above-identified application.

The petition is granted.

A petition under 37 C.F.R. § 1.137(a) was filed on February 20, 2022.  The Office issued a decision dismissing the petition on May 18, 2022.  The decision requests information concerning the abandonment of the application and the delay in the submission of a petition to revive.  The renewed petition and the requested information were filed on June 8, 2022.

The requirements set forth in 37 C.F.R. § 1.137(a) have been satisfied, and the application is hereby revived.

Technology Center Art Unit 3765 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions